                Case 2:17-cr-00276-RSM Document 84 Filed 04/09/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                      NO. CR17-276-RSM
11                           Plaintiff,
12                      v.
                                                     ORDER OF FORFEITURE
13
      FEDIR OLEKSIYOVICH HLADYR,
14
                             Defendant.
15
16
17
18         THIS MATTER comes before the Court on the United States’ Motion for Entry of
19 a Preliminary Order of Forfeiture (“Motion”), seeking to forfeit, to the United States,
20 Defendant Fedir Oleksiyovich Hladyr’s interest in the following property:
21         1.       A judgment for a sum of money in the amount of $100,000, representing, in
                    part, the proceeds Defendant Hladyr obtained from his Conspiracy to
22
                    Commit Wire Fraud offense. This sum of money is separate and distinct
23                  from the restitution that is ordered in this case.
24         The Court, having reviewed the United States’ Motion, as well as the other papers
25 and pleadings filed in this matter, hereby FINDS that entry of a Preliminary Order of
26 Forfeiture is appropriate because:
27
28

     Order of Forfeiture - 1                                             UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Hladyr, CR17-276-RSM                                SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
             Case 2:17-cr-00276-RSM Document 84 Filed 04/09/21 Page 2 of 3




 1           •    The proceeds of Conspiracy to Commit Wire Fraud, in violation of
 2                18 U.S.C. § 1349, are forfeitable pursuant to 18 U.S.C. § 981(a)(1)(C) by
 3                way of 28 U.S.C. § 2461(c);
 4           •    In his Plea Agreement, Defendant Hlaydr agreed to forfeit, pursuant to
 5                18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), the above-identified
 6                sum of money in the amount of $100,000, which represents, in part, the
 7                proceeds he obtained as a result of his Conspiracy to Commit Wire Fraud
 8                offense (Dkt. No. 64, ¶ 7);
 9           •    This sum of money is personal to the Defendant; pursuant to Federal Rule
10                of Criminal Procedure (“Fed. R. Crim. P.”) 32.2(c)(1), no third-party
11                ancillary process is required before forfeiting it.
12
13         NOW, THEREFORE, THE COURT ORDERS:
14         1)     Pursuant to 18 U.S.C. §§ 981(a)(1)(C), 982(a)(2)(B) and 1030(i), 28 U.S.C.
15 § 2461(c), and his Plea Agreement, Defendant Hlaydir’s interest in the above-identified
16 sum of money in the amount of $100,000 is fully and finally forfeited, in its entirety, to
17 the United States;
18         2)     Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A)-(B), this Order will become
19 final as to the Defendant at the time he is sentenced; it will be made part of the sentence;
20 and it will be included in the judgment;
21         3)     No right, title, or interest in the above-identified sum of money in the
22 amount of $100,000 exists in any party other than the United States;
23         4)     Pursuant to Fed. R. Crim. P. 32.2(e), in order to satisfy the $100,000 sum of
24 money, in whole or in part, the United States may move to amend this Order, at any time,
25 to include substitute property having a value not to exceed $100,000; and,
26 //
27
28 //

     Order of Forfeiture - 2                                              UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Hladyr, CR17-276-RSM                                 SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:17-cr-00276-RSM Document 84 Filed 04/09/21 Page 3 of 3




 1         5)      The Court will retain jurisdiction in this case for the purpose of enforcing
 2 this Order, as necessary.
 3
 4         IT IS SO ORDERED
 5
 6         DATED this 9th day of April, 2021.
 7
 8
 9                                             A
                                               RICARDO S. MARTINEZ
10                                             CHIEF UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16 Presented by:
17
     /s/ Krista K. Bush
18 KRISTA K. BUSH
19 Assistant United States Attorney
   United States Attorney’s Office
20 700 Stewart Street, Suite 5220
21 Seattle, WA 98101
   (206) 553-2242
22 Krista.Bush@usdoj.gov
23
24
25
26
27
28

     Order of Forfeiture - 3                                               UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Hladyr, CR17-276-RSM                                  SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
